FIFTH DIVISION
                          MCFADDEN, C. J.,
      MCMILLIAN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                    February 13, 2020




In the Court of Appeals of Georgia
 A19A1944. MCCLOUD v. THE STATE.

      MCFADDEN, Chief Judge.

      The issue in this appeal is whether the trial court erroneously admitted evidence

of marijuana found during the defendant’s arrest. Because the trial court did not abuse

its discretion in admitting the evidence as part of the circumstances surrounding the

arrest, we affirm.

      1. Facts and procedural posture.

      Viewed in the light most favorable to the verdict, Jackson v. Virginia, 443 U.

S. 307 (99 SCt 2781, 61 LE2d 560) (1979), the evidence shows that on the night of

October 20, 2015, Vontavious McCloud was driving a car in Cordele, Georgia when

he was stopped by a police officer for failing to use a turn signal. When other officers

at the scene saw drug paraphernalia in the car, the officer who had made the traffic
stop asked McCloud to get out of the vehicle. McCloud then shifted the car into gear

and sped away from the scene. The officer who had made the stop got back in his

police car and pursued McCloud. After running through a stop sign, McCloud

eventually stopped the car, got out of it, and fled on foot. The officer stopped his car

and ran after McCloud, but was unable to catch him.

      Upon returning to his car, the officer discovered that McCloud had left his

abandoned vehicle in reverse and it had rolled back and struck the officer’s parked

car. Police searched the abandoned vehicle and inside it they found, among other

things, small bags of marijuana, a pill bottle containing methamphetamine, a digital

scale, a pipe, a wad of cash, and a notebook with an apparent list of drug customers.

While the officers were searching the vehicle, McCloud’s mother arrived at the scene

and told the officers that it was her car and that McCloud had in fact been using the

car that night.

      Approximately two months later, police went to the mother’s house to execute

an arrest warrant for McCloud. The mother consented to the officers entering her

house and pointed them to McCloud’s room. McCloud was not in his room, but the

officers found him hiding in a bathroom shower and placed him under arrest. The

officers also found various items in plain view in the bedroom, including marijuana

                                           2
in a small plastic bag, marijuana seeds, clear plastic bags, and a box for a digital

scale.

         Based on the drugs found in the car, McCloud was charged by accusation with

possessing both methamphetamine and marijuana with intent to distribute. He was

also charged with a turn signal violation, fleeing or attempting to elude a police

officer, and failing to stop at a stop sign. The case proceeded to a trial before a jury,

which found McCloud guilty of all charged offenses. The trial court imposed a total

sentence of 30 years, with 15 years to be served in confinement and the remainder on

probation. McCloud filed a motion for new trial, which the trial court denied. This

appeal followed.

         2. Admission of evidence found during arrest.

         McCloud contends that the trial court erred in admitting evidence of the

marijuana and marijuana seeds found in his room incident to his arrest. We disagree.

                As a general rule, . . . the circumstances connected with a
         defendant’s arrest are admissible, even if such circumstances
         incidentally place the defendant’s character in issue. And the admission
         or exclusion of such evidence lies within the sound discretion of the trial
         court, whose decision will not be disturbed on appeal absent a clear
         abuse of discretion. A trial court generally does not abuse its discretion
         in admitting evidence of the circumstances surrounding the defendant’s
         arrest unless the evidence is wholly unrelated to the charged crime, the


                                             3
      arrest is remote in time from the charged crime, and the evidence is not
      otherwise shown to be relevant.

Young v. State, 297 Ga. 737, 739 (2) (778 SE2d 162) (2015) (citations and

punctuation omitted).

      Here, the marijuana and marijuana seeds found during the arrest were not

wholly unrelated to the charged crimes. While the evidence found in McCloud’s room

did not constitute the basis for the charges, it “was both probative of the general

circumstances of [McCloud’s] arrest and highly relevant to the [possession of

marijuana with intent to distribute charge], which [was] committed with [the same

type of drug in] similar [packaging].” Hanes v. State, 294 Ga. 521, 524 (3) (755 SE2d

151) (2014). Accordingly, the trial court did not abuse its discretion in admitting

evidence of the marijuana and marijuana seeds found during McCloud’s arrest. See

Gillespie v. State, 333 Ga. App. 565, 573-575 (2) (c) (774 SE2d 255) (2015) (no

abuse of discretion in allowing evidence of marijuana found in closet where

defendant was hiding at time of his arrest).

      Judgment affirmed. McMillian, P. J., and Senior Appellate Judge Herbert E.

Phipps, concur.




                                          4